Shipman, D. J.
This case was tried by the court upon the agreed statement of facts on file, and which is a part of the record, the parties having waived a jury by stipulation in writing. Upon said facts I am of opinion that the colored fashion plates mentioned in the complaint are not liable to duty under the laws of the United States, and therefore direct that judgment be rendered in favor of the plaintiff for the amount named in said statement, and for his costs.
The court also grants a certificate of probable cause for tho acts done by the defendant as collector, and set forth in said complaint.